 CAMAY DRILLING COMPANYCamay Drilling Company and International Union ofOperating Engineers, Local Union No. 12,AFL-CIO and Lambert Vande Burgt. Cases31-CA-6901, 31-CA-6985, and 31-CA-7315January 14, 1981SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn June 22, 1978, Administrative Law JudgeJames T. Rasbury isued his original Decision inthis proceeding.On December 22, 1978, the National Labor Rela-tions Board issued a Decision and Order Reopen-ing Record and Remanding Proceeding to Admin-istrative Law Judge' permitting the Trustees of theOperating Engineers Pension Trust to interveneand to introduce evidence with respect to twocritical issues2and directing the AdministrativeLaw Judge to reevaluate his findings of fact, reso-lutions of credibiity, and conclusions of law in lightof the evidence adduced on remand.On September 27, 1979, the Administrative LawJudge issued the attached Supplemental Decision inwhich he reaffirmed the rulings, findings, and con-clusions of his original Decision. Thereafter, the In-tervenor filed exceptions and a supporting brief,the General Counsel filed exceptions and a sup-porting brief, and Respondent filed an answeringbrief to the exceptions of both the Intervenor andthe General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the AdministrativeLaw Judge's original Decision and the attachedSupplemental Decision in light of the exceptionsand briefs and has decided to affirm the rulings,findings, and conclusions of the AdministrativeLaw Judge to the extent consistent herewith, tomodify his remedy, and to adopt his recommendedOrder, as modified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) ofthe Act by: (1) interrogating employees concerningtheir union activities, (2) threatening employeeswith termination if they continued to engage ini 239 NLRB 997.2 The two issues were (I) whether Respondent did, in fact, receivenotice from the union allocating an additional 25 cents per hour per wageclassification due under the parties' then-existing contract to the pensiontrust fund, and (2) whether the agreement reached on July 6, 1977, withregard to settling the strike provided for pension contributions in theamount found by the Administrative Law Judge.254 NLRB No. 19protected activities; (3) encouraging employees todecertify their collective-bargaining representativeand bargain directly with Respondent; (4) aiding inthe preparation and encouraging the circulation ofa petition in an effort to secure a union-shopdeauthorization election; and (5) aiding employeesin the preparation and circulation of petitions re-questing the Union to reconsider Respondent's lastwage offer and using such petitions as a basis forfiling an unfair labor practice charge against theUnion.The General Counsel filed exceptions claimingthat Respondent violated Section 8(a)(l) of the Actin several additional respects. We find merit in cer-tain of the General Counsel's exceptions. The Gen-eral Counsel asserts that, during the strike referredto above, employee John Kelso was threatenedwith termination unless he abandoned the strike.Kelso's uncontradicted testimony reveals that onApril 14 he was approached by J. C. Wilsby, adrilling superintendent, who asked him to abandonthe strike and begin working on a drilling rigwhich Respondent recently had put into operation.When Kelso responded that he was not going tocross a picket line, Wilsby stated, "Well, all thesehands that I call that refuse to go, they will nolonger be working for Camay again after thestrike's over." Since the strike was an unfair laborpractice strike, it is clear that the striking employ-ees were entitled to reinstatement whether or notreplacements had been hired for them. According-ly, Wilsby's solicitation to abandon the strike coup-led with his threat to replace Kelso if he did not doso violated Section 8(a)(1) of the Act.3The General Counsel further contends that thecontents of a letter sent by Respondent to its strik-ing employees on April 7 violated Section 8(a)(1)of the Act.4We agree. At the outset, the GeneralCounsel asserts that the first paragraph set forth infootnote 4 solicits employees to abandon the strike.Although in certain instances the solicitation of em-ployees to cross a picket line and work during astrike is not violative of the Act, we have specifi-cally noted, in such situations, the absence of aa Marlock Truck Body & Trailer Corp.. and its Agent Roy L. Matrlock,217 NLRB 346 (1975).4 The letter states, inter alia:Camay will ask you to return to work as our rigs are started upknowing that you may have to deal with crossing a picket line if oneexists ....The Company's first offer will be to the Camay men now laid off.Following this we will call in men from whatever sources we can.We feel and have an obligation to the new men that will be on ourpayroll. And we will honor that obligation.Union threats of fines or "trials" for men who cross the picket linesmay be expected. It should be stated, however, that Camay willnever accept any settlement of its strike unless such threats are with-drawn.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromise of special benefit or a threat of detrimentin the request.5In the instant case, the solicitationin the letter was soon followed by a similar requestcoupled with a threat of detriment made to Kelso.In addition, the direct appeal to employees con-tained in the letter occurred during the midst of anunfair labor practice strike and within the contextof other violations of the Act by Respondent, sum-marized above, disparaging the Union as the em-ployees' collective-bargaining representative.Under these circumstances, we find that the re-quest to employees to abandon the strike containedin the letter is violative of Section 8(a)(1) of theAct.6We further find that the portion of the letterwherein Respondent asserts that it will "neveraccept any settlement" unless the Union withdrawsor promises to withdraw "threats of fines or 'trials'for men who cross the picket lines" is violative ofthe Act. The issue of union fines imposed on strik-ers is one in which Respondent may have a genu-ine concern and, to that end, it may legitimatelydiscuss the issue with the Union, although since itis a nonmandatory subject of bargaining it cannotinsist to impasse on this matter.7We are of theopinion, however, that Respondent is not privi-leged to communicate directly with employees re-garding this issue which involves a matter that isfundamentally an internal union affair while at thesame time engaging in unfair labor practices dispar-aging the Union. Accordingly, we find that theabove-noted portion of the letter is an attempt toundercut the Union's status as a collective-bargain-ing representative in violation of Section 8(a)(1) ofthe Act.8The Administrative Law Judge found, and weagree, that Respondent failed to properly reinstateunfair labor practice strikers as of July 18, 1977,the date on which they unconditionally offered toreturn to work. As noted by the AdministrativeLaw Judge, the original charge filed with respectto this issue alleged that 10 individuals had beenimproperly denied reinstatement, while an amendedcharge filed approximately 2 months later listedonly Lambert Vande Burgt, James Stark, andMayo Kennedy as having been unlawfully deniedreinstatement. Absent an explanation as to why thenames of certain individuals were deleted in theamended charge, the Administrative Law Judge re-a Mosher Steel Company, 220 NLRB 336 (1975); Coca-Cola BottlingCompany of Louisville. 166 NLRB 134, 135 (1967).e O'Land, Inc., d/b/a Ramada Inn South, 206 NLRB 210 (1973).UOP Norplex. Division of Universal Oil Products Company, 179 NLRB657 (1969), enfd. 445 F.2d 155 (7th Cir. 1971).s Cf. General Electric Company, Battery Products, Capacitator Depart-ment, 163 NLRB 198 (1967), enforcement denied in pertinent part 400F.2d 713 (5th Cir. 1968).served final determination of this matter for thecompliance stage of this proceeding.We note that the complaint in this proceeding al-leges only that the three above-named strikers wereunlawfully denied reinstatement when they madeunconditional offers to return to their former posi-tions of employment. The complaint does notallege that Respondent has unlawfully discriminat-ed against any other of its employees nor does itclaim that there are any other strikers who are situ-ated similarly to the three strikers named in thecomplaint. Accordingly, we find a violation of Sec-tion 8(a)(3) of the Act only with respect to Lam-bert Vande Burgt, James Stark, and Mayo Kenne-dy and our remedial order will apply only tothem.9THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take affirmativeaction designed to effectuate the policies of theAct.The Administrative Law Judge found, and weagree, that the unilateral act of Respondent in dis-continuing the wage payment of 25 cents after Jan-uary 31, 1977, was violative of the Act, but thatthis 25 cents was picked up in the final settlementof July 6, 1977, and that the employees have beenfully reimbursed by Respondent. We also agreewith the Administrative Law Judge's finding thatRespondent must fully reimburse the Union's pen-sion and vacation-holiday trust funds for allmoneys which have been withheld since February1, 1977, in the amounts and for the periods of timeas set forth in Exhibits G and H attached to theAdministrative Law Judge's original Decision. Ac-cordingly, we shall order such reimbursement.'09 In a footnote in his brief to the Board, counsel for the General Coun-sel requests a finding by the Board that Respondent violated Sec. 8(aX5)and (1) of the Act by unilaterally implementing its final wage proposal ofFebruary 3. Counsel for the General Counsel contends that, even thoughit was not alleged as a violation of the Act in the complaint, the issuewas fully litigated at the hearing. We do not agree with counsel for theGeneral Counsel that this issue was sufficiently litigated at the hearing,and, accordingly, we shall make no findings regarding it. Moreover, todetermine an issue of this magnitude when it is raised for the first time asa post-hearing theory would place an undue burden on Respondent anddeprive it of an opportunity to present an adequate defense.'O Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide at the adjudicatorystage of a proceeding for the addition of interest at a fixed rate on unlaw-fully withheld fund payments. We leave to the compliance stage thequestion whether Respondent must pay any additional amounts into thebenefit funds in order to satisfy our "make-whole" remedy. These addi-tional amounts may be determined, depending upon the circumstances ofeach case, by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions, to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return on investment of the portion ofContinued240 CAMAY DRILLING COMPANYAs we have found that Respondent has unlawful-ly failed or refused to reinstate unfair labor practicestrikers Lambert Vande Burgt, James Stark, andMayo Kennedy, we shall order that Respondentoffer the three above-named individuals immediateand full reinstatement to their former positions or,if such jobs no longer exist, to substantially equiv-alent positions, without loss of seniority and otherrights and privileges previously enjoyed, discharg-ing, if necessary, any replacements hired. We shallfurther order that Respondent make LambertVande Burgt, James Stark, and Mayo Kennedywhole for any loss of earnings or other benefitsthey may have suffered as a result of the discrimi-nation against them from the date Respondent un-lawfully refused to reinstate them to the date ofRespondent's offer of reinstatement in accordancewith the formula set forth in F W WoolworthCompany, 90 NLRB 289 (1950), with interest to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).11We shall order that Respondent preserve andmake available to the Board or its agents, upon re-quest, all pertinent records necessary to determinethe amounts of backpay due, and we shall orderRespondent to post appropriate notices.Finally, since Respondent has engaged in unfairlabor practices of a sufficiently egregious nature soas to demonstrate a disregard for its employees'fundamental statutory rights, we shall order Re-spondent to cease and desist from in any othermanner infringing upon the rights guaranteed toemployees by Section 7 of the Act.12CONCLUSIONS OF LAW1. Camay Drilling Company is an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All drillers, derrickmen, cathead men, rotaryhelpers, mechanics, welders, truckdrivers,roustabouts, yardmen, crane operators androustabout foremen employed by the employerwithin the geographical jurisdiction of Local12 [International Union of Operating Engi-neers, AFL-CIO], excluding all office clericalemployees, professional employees, all otherfunds withheld, additional administrative costs, etc., but not collaterallosses. Merryweather Optical Company, 240 NLRB 1213 (1979); see alsoFitzpatrick Electric. Inc., 242 NLRB 739 (1979).1' See, generally, is Plumbing d Heating Co., 138 NLRB 716 (1962).12 See Hickmott Foods. Inc., 242 NLRB 1357 (1979).employees, guards and supervisors as definedin the Act.4. By its unilateral act of discontinuing paymentof 25 cents per hour which was added to the em-ployees' wage structure as of January 31, 1977, Re-spondent has violated Section 8(a)(5) and (1) of theAct.5. By its unilateral act of discontinuing paymentat 30 cents per hour to both the Operating Engi-neers pension fund and vacation-holiday trust fund,Respondent has violated Section 8(a)(5) and (1) ofthe Act.6. By failing and refusing to reinstate unfair laborpractice strikers Lambert Vande Burgt, JamesStark, and Mayo Kennedy on or about July 18,1977, Respondent has violated Section 8(a)(3) and(1) of the Act.7. By aiding and abetting employees in the prep-aration and circulation of petitions requesting thecollective-bargaining agent to reconsider Respon-dent's last offer and by using said petitions as abasis for filing an unfair labor practice chargeagainst the Union, Respondent has interfered withthe Section 7 rights of its employees and therebyhas violated Section 8(a)(1) of the Act.8. By aiding and abetting employees in the prep-aration of petitions and encouraging their circula-tion in an effort to secure a union-shop deauthori-zation election, Respondent has interfered with theSection 7 rights of its employees and thereby hasviolated Section 8(a)(1) of the Act.9. By encouraging employees at employee meet-ings to decertify their collective-bargaining repre-sentative and bargain directly with Respondent,Respondent has interfered with the Section 7 rightsof employees and thereby violated Section 8(a)(l)of the Act.10. Respondent violated Section 8(a)(l) of theAct when it threatened employees with terminationif they continued to engage in protected concertedactivities.11. Respondent violated Section 8(a)(1) of theAct when it interrogated employees concerningtheir union activities.12. Respondent violated Section 8(a)(1) of theAct when it threatened an employee engaged in anunfair labor practice strike with replacement if hecontinued to engage in protected concerted activ-ity.13. Respondent violated Section 8(a)(1) of theAct in its letter of April 7, 1977, by soliciting em-ployees to abandon an unfair labor practice strike,and by attempting to intervene in internal union af-fairs and undercut the Union as a collective-bar-gaining representative.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARD14. The strike which began on March 12, 1977,was at all times thereafter an unfair labor practicestrike initiated, at least in part, by Respondent'sunilateral act of changing the terms of a currentand effective labor agreement between Respondentand Local Union No. 12.15. The consolidated complaint is dismissed inso-far as it alleges violations of the Act not specifical-ly found herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Camay Drilling Company, Los Angeles, California,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Unilaterally changing or otherwise disregard-ing any of the provisions of the collective-bargain-ing agreement existing between the parties duringthe time material herein.(b) Failing and refusing to reinstate unfair laborpractice strikers Lambert Vande Burgt, JamesStark, and Mayo Kennedy upon the request of saidemployees to unconditionally return to work.(c) Interrogating employees concerning theirunion activities and/or threatening employees withdischarge because of their union or protected con-certed activities.(d) Interfering with employees' Section 7 rightsby aiding and encouraging employees to circulatepetitions seeking to interfere with the collective-bargaining agent's rights of representation.(e) Interfering with employees' Section 7 rightsby aiding and encouraging employees to circulatepetitions seeking a union-shop deauthorization elec-tion.(f) Soliciting unfair labor practice strikers toabandon a strike and threatening them with re-placement if they fail to do so.(g) Interfering in internal union affairs in an at-tempt to undercut the Union's status as collective-bargaining representative.(h) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them under Section 7 of theAct.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Take all necessary steps to immediately reim-burse the Union's pension and vacation-holidaytrust funds for all moneys withheld from said trustsin the amounts as set forth in the section of thisDecision entitled "The Remedy."(b) Offer Lambert Vande Burgt, James Stark,and Mayo Kennedy immediate and full reinstate-ment to their former positions or, if such positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority and otherrights and privileges previously enjoyed, discharg-ing, if necessary, any replacements hired, and makeLambert Vande Burgt, James Stark, and MayoKennedy whole for any loss of earnings or otherbenefits they may have suffered as a result of thediscrimination against them in the manner set forthin the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay and fund payments due underthe terms of this Order.(d) Post copies of the attached notice marked"Appendix"13at places where Camay DrillingCompany drilling operations are occurring withinthe geographical jurisdiction of Operating Engi-neers, Local Union No. 12. Copies of said notice,on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.'3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:242 CAMAY DRILLING COMPANYTo engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interfereswith, restrains, or coerces employees with re-spect to these rights. More specifically,WE WIL.L NOT interrogate employees con-cerning their or other employees' union orprotected concerted activities.WE WILL NOT threaten employees with dis-charge because of their union or protectedconcerted activities.WE WILL NOT aid or encourage employeesto circulate petitions thereby interfering withthe rights of the collective-bargaining agent asthe exclusive collective-bargaining representa-tive of the employees.WE WILL NOT aid or encourage employeesto circulate petitions seeking a union-shopdeauthorization election and/or to provide abasis for filing unfair labor practice chargesagainst the Union.WE WILL NOT solicit unfair labor practicestrikers to abandon a strike or threaten to re-place them if they fail to do so.WE WILL NOT intervene in internal unionmatters in an attempt to undercut the status ofthe Union as the exclusive collective-bargain-ing representative of the employees.WE WILL NOT fail or refuse to reinstateunfair labor practice strikers when they uncon-ditionally offer to return to work.WE WILL NOT unilaterally change or disre-gard the terms of the written, effective collec-tive-bargaining agreement.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their Section 7 rights.WE WILL offer Lambert Vande Burgt,James Stark, and Mayo Kennedy immediateand full reinstatement to their former positionsor, if those positions no longer exist, to sub-stantially equivalent positions, removing, ifnecessary, any employees who may have beenhired to take the place of those striking em-ployees, and WE WILL make them whole forany loss of earnings or other benefits they mayhave suffered as a result of the discriminationagainst them, with interest.Wl WilI. reimburse the Union's pension andvacation-holiday trust funds for all amountswithheld since February 1, 1977, in theamounts and manner prescribed by the Nation-al Labor Relations Board.CAMAY DRILI.ING COMPANYSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thiscase was first heard before me in Los Angeles, Califor-nia, on February 7 and 8, 1978. My Decision issued onJune 22, 1978, in which Respondent Camay DrillingCompany was found to have violated Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended(herein the Act), in several instances. Respondent wasordered to cease and desist certain specified conduct andto take certain affirmative action designed to effectuatethe purposes of the Act.At the original hearing, counsel for the Operating En-gineers Pension Trust appeared and petitioned to inter-vene. At that time the Petitioner's motion was denied onthe ground that the Petitioner's interest in the matterwould not be established until the issue of whether theAct had been violated, as alleged, had first been re-solved. The Petitioner's counsel, however, was permittedto remain at counsels' table and consult with both theCharging Party's counsel' and the General Counsel. ThePetitioner's counsel was also advised that he would bewelcome to submit an amicius curiae brief. The Petition-er's Counsel did remain at the counsel table and didsubmit a brief.On December 22, 1978, the Board issued its Decisionand Order (239 NLRB 997) reopening the record and re-manding this proceeding to the Administrative LawJudge for the purpose of allowing the Petitioner to inter-vene and present evidence on the issues of (1) whetherRespondent did, in fact, receive notice from the Unionallocating the additional 25 cents per hour due under thecontract to the pension trust fund and (2) whether theagreement reached on July 6, 1977, with regard to set-tling the strike provided for future contributions in theamount found by the Administrative Law Judge.Pursuant to the Board's remand instructions, a furtherhearing was held on April 3, 1979, in Los Angeles, Cali-fornia, in which all parties were permitted to examineand cross-examine witnesses and to present evidencebearing on the two issues as specified by the Board in itsremand.Upon the entire record in this case, and from my ob-servations of the witnesses and their demeanor, I makethe following:2I Counsel for the Charging Party appeared at the original hearing hutdid not appear to participate in the remand.2 Two inadvertent errors in the original Decision are hereby corrected.In sec. DI, par. 8. instead of June 31 the date should he January 31. inConclusion of Law 5 the violation should have read Sec. 8(aHS) and (1)of the Acl243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTA. The Additional Evidence and Testimony as ItRelates to the Two Issues Specified in the Board'sRemandLevena Bell testified that she has been employed byLocal 12 for the past 13 years "doing secretarial work,taking care of agreements, records." She identified Inter-venor's Exhibit I (a duplication of G.C. Exh. 9) as aletter she had typed for Mr. Judd, then director of agree-ments for Local 12, dated July 19, 1976, and directed toRay Turner, then president of Camay Drilling Company.The letter asked that an additional 25 cents be allocatedto the pension fund as of January 31, 1977, bringing thetotal contribution to the pension fund to 55 cents (perhour). Bell further testified that after putting the letter inan envelope she placed it in the mailroom, where mail isthen handled by the mailroom employees of Local 12.The exhibit Bell identified had a checkmark after theword "Files" in the lower left-hand corner indicatingthat this particular copy was the office file copy.Bell testified that the procedure followed with thispiece of mail was the normal and usual routine of theoffice and that there was nothing in the file to indicatethat the letter was returned as being undelivered.On cross-examination Bell acknowledged that shetyped as many as 50 letters a month and there was noreason why she should remember this particular letter.She also testified that she made carbon copies of lettersand not Xerox copies. (The exhibit-Intervenor's Exh. Ias well as G.C. Exh. 9-is some form of photocopy andnot a carbon copy. While leave was granted to substitutea photocopy for the exhibit utilized during the testimony,the exhibit identified at the hearing by the witnesses wasnot a carbon copy.)Leo Majich, manager of the Operating Engineers trustfunds since 1972, identified Intervenor's Exhibit 2 as thetrust funds' copy of the July 19, 1976, letter from Juddto Turner directing that the additional 25 cents be allo-cated to the pension fund as of January 31, 1977. Heidentified the letter as one taken from the regular officefiles relating to Camay Drilling Company. Majich identi-fied Louise Blaine-the person named on said letter-asan employee of the trust funds who works on the desk"that recorded all details in connection with contributingemployers. , Majich further testified concerningthe internal procedures that took place at the trust fundoffices following receipt of their copy of the letter re-garding the change in contributions to the pension fund.Majich explained the apparent mixup on the trust fundreport form relating to Respondent for the month ofMarch 1977 (see Intervenor's Exh. 5). It appears that theform sent out from the trust to Camay had shown 55cents in the pension column, making a total contributionrate (for both the vacation/holiday and the pension) of85 cents, but these figures had been marked out and thefigures of 30 cents and 60 cents, respectively, inserted intheir place. When received by the trust fund, the largerD Again it should be noted that the particular exhibit was a photocopyand not a carbon copy as Bell testified she had made and placed in themailroom.figures were reinstated and the shortage noted, but noone informed Camay. The April form (Intervenor's Exh.6) reflects a similar misunderstanding between the trustand Respondent with a similar failure of communicationsbetween the parties. (Internal records of the trust contin-ued to show an underpayment by Respondent based onthe July 19 letter the trust had in its files.)4Majich's testimony also made it clear that mail passingbetween the offices of the trust fund and the union of-fices is not placed in the United States mail. Both thetrust office and the union offices are located in the samebuilding and written communications are directly deliv-ered by each party to the other by their respective mail-room employees.William Wilson, an auditor for the Operating Engi-neers trust funds, identified Intervenor's Exhibit 8 as apayroll record of Respondent which he explained re-flects that Respondent continued to show 30 cents forvacations and holidays and 30 cents for pensions duringthe first part of 1979, but in mid-August 1977 startedshowing 30 cents for vacations and 55 cents for pensions.(My original Decision found Respondent to have violat-ed Sec. 8(a)(5) by withholding payments to the trustfund insofar as the basic 30 cents for vacation and holi-days and the basic 30 cents for pensions are concerned.Luskin credibly testified that in the fall of 1977 there wasan accounting reserve fund established to protect Re-spondent against possible future liabilities.)William Waggoner has been business manager of theUnion since 1976, and for 9 years before becoming busin-ees manager he served as president of the Union. Wag-goner was asked if Camay had agreed at the Burlingamemeeting of July 6, 1977, to pay the 75 cents to the pen-sion fund or the 80 cents to the vacation/holiday fund,to which question he replied, "No sir." When askedwhat, if anything, was said with regard to the rate ofcontributions to the two trust funds that would apply tooffshore drilling platforms, Waggoner replied:A. The only thing we were concerned about at thatparticular time at the Hondo platform was theMontgomery rates as reflected in Exhibit A [of In-tervenor's Exh. 10] would be identical in total com-pensation and wages and fringes as that we negoti-ated with Montgomery.With regard to the rates to be paid at Elk Hills (par. 3of Resp. Exh. 3), while Waggoner stated, "We were dis-cussing the Montgomery rates at Elk Hills, "Waggonerwas quick to acknowledge that he did not recall Camay'sdiscussion with regard to Elk Hills. (The exhibit shedsno light whatsoever on the compensation to be paid,except to say that Camay would comply with the DavisBacon Act.)4 While Intervenor's Exh. 7 was rejected as not being relevant to theissues being litigated in this hearing and I remain of the same opinion, itis interesting to note that attached to said exhibit is a form the trust ad-ministrator uses to notify participating companies of any delinquency.However. there was no evidence introduced to indicate that this formwas utilized to notify Respondent in March 1977 of any delinquency244 CAMAY DRILLING COMPANYOn cross-examination, Waggoner testified that he didnot recall any discussion of Camay's rate of contributionto the pension fund.Richard Squyres testified that he was employed by theUnion as an oil field business agent. During May of 1978,he said he saw a notice on the "dog house"5of Camay'sdrilling operation in Elk Hills which indicated that a 55-cent pension contribution was being withheld on behalfof the employees.6Squyres also identified Intervenor'sExhibit 2 as check stubs for the pay period ending April29, 1978, for employees Pollard and Peterson which indi-cated that Camay was setting aside a total of 55 centsper hour for the pension trust fund. (See the nontax fundon said exhibit which indicates a deduction of $22. Fortyhours times 55 cents per hour equals $22.)Barney Hoy, a business representative for the Union,testified that he talked to Bob Brodt, a crane operatorfor Camay on the Hondo platform in May 1978, and wastold by Brodt that Camay was deducting 55 cents perhour from each employee's paycheck to be paid to thepension trust fund.Meyer Luskin, president and chief executive officer ofRespondent, testified that, although he had given instruc-tions in August 1977 to make the 55-cent deduction fromthe employees' checks and to set up said sums as an ac-counting reserve pending the outcome of the litigation,the actual deduction (of the additional 25 cents) was notmade until October. (See Intervenor's Exh. 8. Thenontax figure shown in September versus the nontaxfigure shown in October confirms his testimony.) Luskinfurther testified that on one occasion in the spring of1978 he was questioned by the employees on the Hondoplatform regarding the pension deductions and that hehad explained that the extra 25 cents would either bepaid directly to the employees or to the pension trustfund in accordance with the final decision in the pendinglitigation.Both Luskin and Waggoner testified that they had oneor two get-togethers in 1978 in an effort to resolve theproblems, but had been unsuccessful in reaching anagreement.B. Analysis and ConclusionsThe total impact of Levena Bell's testimony did noth-ing more than confirm that the July 19, 1976, letter noti-fying of the increased pension allocation was typed inthe union office and was delivered to their mailroom.While this was the usual mail routine, there is still nopositive proof that said letter was ever deposited in theU.S. mails. The fact that the pension trust received theircopy of the letter does not aid in explaining the mysterybecause their mail was hand delivered by the Union.5 The term "dog house" refers to an oilfield change room for the em-ployees.6 The notice, or piece of tablet paper, was rejected as being inad-equately authenticated as a document for which Respondent was in anyway responsible. It should be noted, however, that Luskin testified thatCamay began to establish an accounting reserve in the fall of 1977 whenthe principals were unable to resolve their differences. According toLuskin, on one occasion when some employees on the Hondo platforminquired about the pension money, he explained that the additional 25cents per hour would either be paid directly to them or to the pensiontrust fund when litigation was finally settled.Moreover, I remain puzzled by the rather positive testi-mony of Bell to the effect that the copies she made wereall carbon copies and yet not a single carbon copy wasever produced as evidence. The "file" copy produced bythe General Counsel at the original hearing (G. C. Exh.9) has certain information contained thereon which is notfound on the "file" copy produced by the Intervenor(Intervenor's Exh. 1). Neither "copy" was a carboncopy.The testimony of Majich-while confirming the factthat the trustees received their copy of the July 19, 1976,letter-shed absolutely no light whatsoever on the issueof whether or not Respondent did, in fact, receive noticefrom the Union allocating the additional 25 cents to thepension fund. The fact that the payments made to thetrusts by Respondent for February and March 1977 wereon the basis of 30 cents and 30 cents, rather than 30 centsand 55 cents tend to further show that Camay never re-ceived notice of the increased allocation to the pensionfund. (Camay had evidently changed the figures inMarch and April 1977 back to what it believed to be thecorrect figures and the trust never advised Camay of theapparent misunderstanding until February 1978, whichwould have been during the time of the first hearing andwell after the conflict had come to light.)William Wilson's testimony shed no light on either ofthe two issues to be considered here. His testimony onlyconfirmed what Respondent was willing to stipulate;namely, that an accounting reserve was established byCamay in the fall of 1977 to protect itself against a possi-ble adverse ruling with regard to the money due the pen-sion fund.Waggoner's testimony was quite convincing that therewas no discussion at the July 6, 1977, meeting in Burlin-game between the parties regarding the pension contribu-tion by Respondent. Waggoner's testimony was to theeffect that the Union was seeking parity on the part ofCamay with the total compensation of Montgomery.Waggoner admitted that he did not recall any discussionas to the specific rates of pension contributions byCamay and the union spokesmen certainly were not talk-ing about Camay's making contributions to the variousfunds in the same amount as Montgomery because thesewere totally different figures. (Montgomery was to con-tribute 75 cents an hour to the pension fund and 80 centsto the vacation/holiday fund. There has never been anydispute about Camay's allocation of 30 cents to the vaca-tion/holiday fund. This entire dispute concerns the addi-tional 25 cents to the pension fund or a total of 55 cents.)Thus when Waggoner testified of total compensation hecould not possibly have meant identical compensationand allocation as that paid by Montgomery. Respon-dent's typed version of the July 6 agreement (Resp. Exh.7) reflects the Montgomery total compensation.Having carefully reviewed the entire record in thiscase, I remain of the opinions expressed in my originalDecision. Based on the credited testimony of MeyerLuskin and the logical reasoning as previously set forthin detail, I am convinced that Respondent never receivedthe letter of July 9 notifying it of the desired change inthe pension fund allocation. Nor has there been any con-245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvincing evidence at either the first hearing or the remandto indicate that the parties even discussed the pensionfund contribution. Under such circumstances the partiescould not possibly have agreed to a specific amount.7The Intervenor further argues in its brief that Camayviolated Section 8(a)(5) of the Act by insisting to impasseon agreeement concerning nonmandatory subjects forcollective bargaining and by refusing to sign the Burlin-game agreement on wages. It is true-as the Intervenorargues-that the duty to bargain in good faith does notpermit a party to condition agreement upon withdrawalof a pending unfair labor practice charge. However, suchan argument in this instance distorts the facts. There wasno impasse at Burlingame. Nor is there any evidence thatRespondent insisted on the dropping of the lawsuits.Luskin testified that as far as he was concerned the strikeaction of the Union had been totally ineffective and wasnot giving Respondent any difficulty. It was the UnionThe Intervenor's brief points to a colloquy between the Administra-tive Law Judge and Beasley during the first hearing as supporting theproposition that there was discussion in the early negotiations regardingthe pension fund contribution; however, Beasley concluded the question-ing by saying, "Well, that was my impression that I got ...." I findBeasley's testimony totally inadequate to support a finding that the par-ties discussed the 25 cents in additional contributions to the pension fund.that was looking for some means to save face and askedfor something additional over Respondent's final offer ofFebruary 3, 1977. These assertions were not challenged.The only reason Respondent agreed to sweeten the potwas to rid itself of the pending litigation. While it is il-legal to insist to impasse on the withdrawing of pendingBoard charges, it is not illegal for the parties to voluntar-ily agree to do so in connection with a final settlementand this is exactly what the parties agreed to do. As indi-cated in my original Decision, Respondent's Exhibit 7accurately reflects what the parties agreed to on July 6,1977, in Burlingame, and the Union's refusal to sign saidagreement fully justified any failure of Respondent tocarry out said contract.CONCLUSIONS OF LAWThe Remedy, the Conclusions of Law, and the Orderand notice to employees remain as set forth in my origi-nal Decision issued on June 22, 1978.88 The Remedy section of my original Decision indicated that interestshould be paid on certain trust fund money that were not paid during thepending litigation. The Board has determined that any "additionalamounts" depend upon the circumstances of each case and thus should beleft to the compliance stage. See Fitzpatrick Electric. Inc., 242 NLRB 739(1979), and cases cited therein.246